Uruguay, one of the founding States of the United 
Nations, sees the fundamental principles of its foreign 
policy fully reflected in the Charter of this 
Organization.  
 For that reason, we believe it important at the 
outset to reassert the validity of those principles in the 
present international context and to emphasize once 
again the traditional Uruguayan position of full respect 
for international law, support for multilateralism, 
peaceful settlement of disputes, sovereign equality of 
States, rejection of the use or threat of use of force, 
non-intervention in the internal affairs of other States, 
the self-determination of peoples, the promotion and 
protection of human rights and international economic 
and social cooperation. 
 It is worth repeating that this list is not simply an 
inventory of good intentions, but of legal principles 
and fundamental values. Their enshrinement in the 
Charter of the United Nations gives them the status of 
international law, to whose validity and enforcement 
all States must conform. 
 Furthermore, those principles are crucial guiding 
tools in a world that presents us today with major 
challenges. We, nations gathered here, have the moral 
and legal duty to find suitable solutions that will make 
peace and development the rule of coexistence for our 
peoples. 
 As we all know, a severe food crisis is currently 
afflicting too many countries throughout the world. If a 
sustainable and lasting solution in to be found, we must 
address the structural factors influencing and causing 
the crisis. Correcting the distortions in the multilateral 
trade system, in particular in agricultural trade, is 
certainly a decisive element in ensuring a plentiful 
supply of food that will meet the needs of the entire 
population of the planet. 
 Uruguay believes that, in addition to tackling this 
serious crisis with urgent measures, we must make 
progress towards a long-term solution. That inevitably 
means redoubling our efforts to strengthen the 
multilateral trade system and swiftly resuming the 
negotiations in the World Trade Organization. It is 
essential that we do so, particularly in the area of 
agriculture, in order to guarantee world food security 
and to avoid a reversion to protectionist practices that 
would only further aggravate the situation.  
 The food crisis is not the only crisis affecting us, 
however; another major challenge facing the world 
economy is undoubtedly that of energy. Here, as with 
agriculture, Latin America requires the technological 
cooperation of developed countries. Likewise, when it 
comes to developing the production of alternative 
energy sources, such as bioenergy and biofuels, 
research and technical assistance are essential if we are 
to benefit from the opportunities provided by such 
production without affecting food security or the 
environment. The United Nations has a crucially 
important catalytic role in that regard.  
 In addition, we cannot overlook the current 
financial crisis of the major developed countries, which 
demonstrates the global interconnectedness and 
interdependence among States. Although developing 
countries are certainly not the cause of the crisis, its 
effects afflict and punish the economies of emerging 
countries. 
  
 
08-53129 30 
 
 With regard to the environment and sustainable 
development, Uruguay is a party to the major 
international conventions in that area. While we have 
emphasized the importance of international 
cooperation, we have also always emphasized the 
individual responsibility of every State to actively 
protect the environment in its own territory and waters, 
and have always valued the vigilant participation of 
civil society in that regard.  
 That is why, while we receive significant 
investments that contribute to our industrial 
development, my country also exerts rigorous control 
over the environmental practices of the entities 
involved, applying internationally recognized standards 
and requiring the use of the most modern technologies 
available, with effective control over the environmental 
impact of those undertakings. The Uruguayan 
Government thus reaffirms its unwavering commitment 
to protecting the environment as a human right and as a 
fundamental component in the achievement of true 
sustainable development. 
 Another major issue on the agenda of the General 
Assembly is the Millennium Development Goals 
agreed by Member States in September 2000, which 
Uruguay has fully endorsed. In that context, Uruguay 
has taken firm steps to achieve the Goals. We need 
only highlight, among other policies with a significant 
social content, the recent launching of our 
comprehensive national health system — aimed at 
transforming the health-care model by prioritizing 
primary health care and prevention in order to 
guarantee a basic right of all citizens — as part of the 
social inclusion policy that Uruguay is implementing.  
 Given its strict adherence to international law, 
Uruguay is also firmly committed to consolidating 
international peace and security, as demonstrated by its 
status as one of the 10 major contributors of troops to 
United Nations peacekeeping operations and as the 
world’s largest contributor per capita in terms of troop 
numbers. Our country is currently participating in 
16 United Nations peacekeeping missions deployed in 
Africa, the Americas, Asia and Europe. Since we began 
to participate in peacekeeping missions, Uruguay has 
gained experience in matters related to reconstruction 
and peacebuilding in areas devastated by conflict, 
making great efforts to put an end to hostilities so that 
various societies and communities can agree on peace 
and achieve national reconciliation. 
 However, as our international experience has 
taught us, peacekeeping, while essential, is not 
sufficient to return affected countries to institutional 
normalcy and an orderly and peaceful life. That is why 
the strong involvement of the international community 
is needed in peacekeeping efforts to effectively ensure 
the building of stable, democratic and prosperous 
societies through robust institutional mechanisms for 
resolving their conflicts. For that reason, Uruguay 
submitted its candidature to the Peacebuilding 
Commission in February 2007. We hope to be able to 
contribute to the attainment of those noble objectives 
in that forum.   
 The cause of peace requires, in institutional 
terms, a strengthened and effective Organization. That 
brings us to the topic of the United Nations reform 
process. The negotiations in that regard have not 
proceeded with the scope and speed originally 
envisaged. Although the two recently established 
bodies, the Human Rights Council and the 
Peacebuilding Commission, have been in existence for 
a few years, we have not yet been able to move on to 
Security Council reform — which is essential — and 
only a few timid steps have been taken in the process 
of reforming the Secretariat and the General Assembly.  
 Uruguay reaffirms its support for the process of 
Security Council reform in the permanent and 
non-permanent membership categories. However, we 
will not support the creation of new members with the 
right of the veto, since we believe that the issue of 
extending the veto must not be included in the package 
to be agreed upon in the intergovernmental 
negotiations. Moreover, in keeping with its traditional 
position since the founding of the United Nations, our 
country disapproves of the right of veto, which is a 
privilege that runs counter to the full democratization 
of our Organization.  
 In the area of reform, we also view the One 
United Nations pilot project in two ways. We see it 
first as an instrument through which reform of the 
operational activities of the United Nations system 
could be put into practice; and secondly, as a 
cooperative exercise in areas of priority identified by 
the Uruguayan Government in the context of a national 
development strategy based on sustained and 
sustainable economic growth with equity and social 
justice. However, we understand that the programme 
should adapt itself to specific national priorities and 
needs. That is why no single model is applicable to all 
 
 
31 08-53129 
 
pilot countries, given their inherent differences from 
one another. 
 I also wish to refer to a topic of particular 
relevance for Uruguay — the situation of so-called 
middle-income countries. Those countries find 
themselves in a paradoxical situation. Although there 
are certain indicators of economic growth, negative 
circumstances that hinder sustainable and sustained 
growth in the medium- and long-terms have not been 
taken into account, nor has it been possible to prevent 
dramatic erosion of some of the progress made. In 
particular and with dramatic effect, the well-known 
clear vulnerability of the economies of developing 
countries in a globalized world economy subjects them 
to the effects of external crises with clear, direct 
consequences, such as rising poverty and inequity in 
income distribution, as well as strengthened migratory 
trends, to mention just some effects that Uruguay has 
experienced directly.  
 Finally, in affirming its unwavering commitment 
to the fight against terrorism, Uruguay reiterates its 
rejection of all terrorist acts and vigorously condemns 
all attacks against civil populations and public 
infrastructure, the destruction of which adversely 
affects the civil population. Terrorism must be 
unequivocally condemned and cooperation between 
States must increase in order to ensure that such acts 
do not go unpunished. 
 We must be careful, however. The fight against 
terrorism must always be waged based on the rule of 
law, and consequently in the strictest respect for the 
standards of international humanitarian and human 
rights law. 
 The same applies to drug trafficking. Our country 
has continued its unrelenting fight against illegal drug 
trafficking. Our effort targets both supply and demand. 
Thanks to that policy and beyond our success in 
stamping out the illicit traffic in those substances, our 
country has been at the vanguard of our continent in 
terms of its policies to prevent consumption and treat 
those affected by drugs. 
 Both terrorism and drug trafficking severely 
compromise the full enjoyment of human rights, the 
safeguarding of which has been one of the strategic 
policies of the current Government. We want respect 
for human rights to be more than routine rhetoric; it 
should enjoy full expression in the daily life of its 
citizens. On that basis, our country has prioritized 
strengthening legislation and the competent national 
bodies, and has sought to extend international human 
rights and to consolidate institutions that effectively 
protect and secure the international enjoyment of 
human rights and prevent their violation. In short, the 
protection of human rights is one of the central axes of 
the Republic’s foreign policy and is without a doubt 
Uruguay’s basic political institutional asset. 
 As is evident, the effective protection of human 
rights calls for a strong jurisdictional body to guarantee 
its application. In that context, the creation of the 
International Criminal Court (ICC) was a fundamental 
contribution to the progressive development of 
international law and an event of tremendous legal and 
political importance. In 2006, Uruguay enacted a 
national law pledging full cooperation with the ICC. 
Respectfully, we urge the international community as a 
whole to do the same in order to prevent genocide, war 
crimes and crimes against humanity from going 
unpunished. 
 In conclusion, I would like to stress that, with 
conflicts threatening peace and international security 
and taking into account the growing interdependence 
of States as a result of globalization, it is now crucial 
to emphatically reaffirm the relevance of the United 
Nations as the lead body and ultimate multilateral 
forum for finding appropriate solutions to today’s 
major global challenges. 
 The pursuit of multilateralism therefore implies a 
search for collective responses to international 
conflicts and problems, in accordance with 
international law and in the framework of the 
principles of the United Nations Charter, which 
regulates peaceful coexistence between nations. 
Indeed, we must uphold the ideals that inspired the 
establishment of the Organization. That is a civilizing 
project that we cannot abandon as it represents 
unfinished business that we owe it to ourselves and to 
generations to come to complete. 